Concurring and Dissenting Opinion by
Judge MacPhail:
I join in the majority opinion in every respect except that part thereof which holds that the Board erred when it offset the claimant’s losses by the amount of the pension she will receive from the City of Philadelphia.
As noted in the majority opinion, Section 477.9(e) of the Code, 71 PS. §180-7.9(e) provides that the amount of the award shall be reduced by the amount of any payments received or to be received from public funds. The Board concluded that the pension fell within that provision. There is nothing in the record, however, to indicate whether any part of the decedent’s pension was contributed from his own funds. It would appear to me, therefore, that a remand would be necessary to have the Board determine to what extent the pension is made up of public funds.
I must respectfully disagree with the majority’s reasoning that since the pension is vested and constitutes deferred compensation, the character of the funds as public monies has changed. The language of the statute is very clear that if the source of the payments received as a result of injury or death is from public funds, the award must be reduced by that amount.
The majority holds that any interpretation other than theirs will place Section 477.9(e) in constitutional *282jeopardy for the reason that treating a public pension different from a private pension would constitute a contravention of equal protection of the laws. I would hold that the legislative intent to preserve the public fisc by excluding from the award, which is primarily financed from the public treasury, payments the claimant will receive from other public funds, is a legitimate governmental end which is not in violation of the equal protection provisions of the constitutions of this Commonwealth or the United States.